Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 1 of 17 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA

                                  :
AYMIE LAYNE, on behalf of herself : Civil Action No.: 21-1277
and others similarly situated,    :
                                  :
                    Plaintiff,    : CLASS ACTION COMPLAINT
                                  :
      v.                          :
                                  : JURY TRIAL DEMANDED
RADIUS GLOBAL SOLUTIONS LLC :
and PENDRICK CAPITAL              :
PARTNERS II LLC,                  :
                                  :
                    Defendants.


                                Nature of Action

      1.    Aymie Layne (“Plaintiff”) brings this class action under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of

Florida consumers whose private, debt-related information Radius Global Solutions

LLC (“Radius”), acting on behalf of Pendrick Capital Partners II LLC (“Pendrick”)

(together, “Defendants”), disclosed to an unauthorized third party, in connection

with the collection of consumer debts.

      2.    Congress enacted the FDCPA in 1977 to “eliminate abusive debt

collection practices by debt collectors, to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the


                                         1
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 2 of 17 PageID 2




use of abusive, deceptive, and unfair debt collection practices by many debt

collectors,” which Congress found to have contributed “to the number of personal

bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” Id., § 1692(a).

       3.     As the Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—once explained, “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.”1

       4.     Pertinent here, section 1692c(b) of the FDCPA, titled “Communication

with third parties,” states:

       Except as provided in section 1692b of this title, without the prior
       consent of the consumer given directly to the debt collector, or the
       express permission of a court of competent jurisdiction, or as
       reasonably necessary to effectuate a postjudgment judicial remedy, a
       debt collector may not communicate, in connection with the collection
       of any debt, with any person other than the consumer, his attorney, a
       consumer reporting agency if otherwise permitted by law, the creditor,
       the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).




1
       See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited July 20, 2021).

                                           2
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 3 of 17 PageID 3




      5.     The provision that section 1692c(b) cross-references—section 1692b—

governs the manner in which a debt collector may communicate “with any person

other than the consumer for the purpose of acquiring location information.” 15

U.S.C. § 1692b.

      6.     The FDCPA thus broadly prohibits a debt collector from

communicating with anyone other than the consumer “in connection with the

collection of any debt,” subject to several carefully crafted exceptions—some

enumerated in section 1692c(b), and others in section 1692b—none of which are

applicable here.

      7.     Despite this prohibition—one designed to protect consumers’

privacy—debt collectors, including Defendants, often send information regarding

consumers’ alleged debts to third-party mail vendors.

      8.     Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.”2

      9.     These third-party mail vendors use information provided by debt

collectors—such as a consumer’s name, the name of the creditor to whom a debt is




2
      See            https://www.federalregister.gov/documents/2019/05/21/2019-
09665/debt-collection-practices-regulation-f#citation-749-p23396 at n.749. (last
accessed July 19, 2021).


                                        3
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 4 of 17 PageID 4




allegedly owed, and the amount of an alleged debt—to fashion, print, and mail debt

collection letters to consumers.

      10.    This unnecessary practice exposes private information regarding

alleged debts to third parties not exempted by the FDCPA.

      11.    Upon information and belief, Defendants routinely provide, in

connection with the collection of consumer debts, protected information regarding

consumer debts to third-party mail vendors in violation of the FDCPA.

      12.    Plaintiff therefore seeks relief for herself and on behalf of similarly

situated Florida consumers whose private debt information Defendants

disseminated.

                                       Parties

      13.    Plaintiff is a natural person who at all relevant times resided in

Seminole County, Florida.

      14.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due,

or asserted to be owed or due, Pendrick.

      15.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to

be owed or due, arises from a transaction in which the money, property, insurance,

or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, a personal medical bill (the

“Debt”).



                                           4
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 5 of 17 PageID 5




       16.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       17.      Radius is a limited liability company with its principal offices in Edina,

Minnesota.

       18.      According to Radius’s website, debt recovery is its “specialty.”3

       19.      Radius is an entity that at all relevant times was engaged, by use of the

mails and telephone, in the business of attempting to collect a “debt” from Plaintiff,

as defined by 15 U.S.C. § 1692a(5).

       20.      Upon information and belief, at the time Radius attempted to collect the

Debt from Plaintiff, the Debt was allegedly in default, or Radius treated the Debt as

if it were in default from the time that Radius acquired it for collection.

       21.      Radius uses instrumentalities of interstate commerce or the mails in a

business the principal purpose of which is the collection of any debts, or to regularly

collect or attempt to collect, directly or indirectly, debts owed or due, or asserted to

be owed or due, another.

       22.      Radius is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

       23.      Radius identified itself as a debt collector in its written communication

to Plaintiff.


3
      See https://www.radiusgs.com/industries/financial-services/ (last accessed
July 19, 2021).


                                             5
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 6 of 17 PageID 6




       24.   Pendrick is a limited liability company headquartered in Alexandria,

Virginia.

       25.   Pendrick is an entity that acquires debts in default merely for collection

purposes.

       26.   Pendrick acquires defaulted medical debts from creditors, which it then,

either directly or through third parties, seeks to collect from consumers for its own

profit.4

       27.   The principal purpose of Pendrick’s business is debt collection, and it

has no other substantial business purpose except to purchase debts and profit from

collecting those debts.5

       28.   Upon information and belief, Pendrick acquired the Debt after it was

alleged to be in default.




4
       https://www.pendrickcp.com/ (last visited July 19, 2021) (“We place our
accounts through our extensive network of top-rated medical collection agencies.
Using external agencies gives us the time to focus on you and your portfolio, while
providing a comprehensive and compliant environment. Using our network we can
manage any portfolio of any size by placing it with the right-sized agency or agencies
with the appropriate knowledge and technology base.”).
5
       https://www.pendrickcp.com/ (last visited July 19, 2021) (“Pendrick is a
market leader in medical debt purchasing with a long and respectable reputation for
treating both clients and consumers fairly and courteously.”). Pendrick boasts having
“purchased more than 75 million accounts with a face value in excess of $25 billion
from numerous physician groups, hospitals and ambulance companies.” Id.

                                          6
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 7 of 17 PageID 7




        29.   Pendrick is an entity that, at all relevant times, was engaged, by use of

the mails and telephone, in the business of directly or indirectly attempting to collect

a “debt” as defined by 15 U.S.C. § 1692a(5).

        30.   Pendrick is an entity that, at all relevant times, was engaged, by use of

the mails and telephone, in the business of attempting to collect the Debt from

Plaintiff.

        31.   Pendrick is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

        32.   At all relevant times, Radius acted on behalf of Pendrick to collect or

attempt to collect the Debt from Plaintiff.

                               Jurisdiction and Venue

        33.   This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

        34.   Venue is proper before this Court under 28 U.S.C. § 1391(b) as a

substantial part of the events giving rise to the claims occurred in this district, and

as Defendants caused debt collection correspondence to be sent to Plaintiff in this

district.

                                 Factual Allegations

        35.   On or about April 14, 2021, Radius, on behalf of Pendrick, caused a

written communication to be sent to Plaintiff in connection with the collection of the

Debt.



                                           7
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 8 of 17 PageID 8




       36.   A true and correct copy of the April 14, 2021 letter to Plaintiff is

attached, in redacted form, as Exhibit A.

       37.   The April 14, 2021 letter disclosed the “balance due” on the Debt and

that it was a medical debt. Ex. A.

       38.   The April 14, 2021 letter identified the creditor to whom Defendant

alleged the Debt is and was owed. Id.

       39.   The April 14, 2021 letter identified additional information regarding

the Debt, including an account number, the date the Debt was allegedly incurred, the

name of the medical provider that was the original creditor, as well as Plaintiff’s

home address. Id.

       40.   At the time of the April 14 letter, there was no judgment against

Plaintiff regarding the Debt.

       41.   Radius did not print the April 14 letter.

       42.   Radius did not mail the April 14 letter.

       43.   Instead, in connection with its collection of the Debt, Radius provided

information regarding Plaintiff and the Debt to a third-party mail vendor—including

Plaintiff’s name and address, the amount of the Debt, the names of the current

creditor and original creditor, and other private details regarding the Debt.

       44.   That third-party vendor then printed the April 14 letter that was sent to

Plaintiff.



                                            8
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 9 of 17 PageID 9




       45.     The third-party vendor also mailed the April 14 letter to Plaintiff.

       46.     A return address on the April 14 letter does not match any of

Defendants’ addresses.

       47.     That return address on the April 14 letter includes a P.O. Box in Oaks,

Pennsylvania that is associated with RevSpring, Inc., a third-party software

company.

       48.     RevSpring is owned by private equity firm GTCR LLC.

       49.     Defendants do not maintain an office in Oaks, Pennsylvania.

       50.     RevSpring, however, maintains facilities in Oaks, Pennsylvania at the

same zip code as the P.O. Box in the April 14 letter’s return address.6

       51.     RevSpring markets itself as having “[s]tate-of-the-art print and mail

services . . . .”7

       52.     “RevSpring processes more than one billion communications

annually.”8

       53.     RevSpring    touts   that   “North    America’s     leading   healthcare

organizations, revenue cycle management, and accounts receivables management


6
       https://revspringinc.com/about/ (last visited June 29, 2021).
7
       https://revspringinc.com/healthcare/products/print-mail/production/            (last
visited June 29, 2021).
8
       Id.


                                            9
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 10 of 17 PageID 10




companies trust us to maximize their financial results through dynamic and

personalized print, online, phone, email, and text communications and self-service

payment options.”9

      54.    Radius communicated with RevSpring in connection with the

collection of the Debt.

      55.    Radius provided Plaintiff’s name to RevSpring.

      56.    Radius provided Plaintiff’s home address to RevSpring.

      57.    Radius provided the name of the original creditor of the Debt to

RevSpring.

      58.    Radius provided the name of the current creditor of the Debt to

RevSpring.

      59.    Radius provided the amount due on the Debt to RevSpring.

      60.    Radius provided all of the information in the April 14, 2021

communication regarding Plaintiff and the Debt to RevSpring.

      61.    Plaintiff did not consent to Radius or Pendrick communicating with

RevSpring in connection with the collection of the Debt.

      62.    Plaintiff did not consent to Radius or Pendrick communicating with any

third-party vendor in connection with the collection of the Debt.



9
      https://revspringinc.com/about/ (last visited June 29, 2021).


                                         10
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 11 of 17 PageID 11




                             Class Action Allegations

       63.   Plaintiff brings this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and (b)(3) on behalf of the following class:

       All persons (a) with a Florida address (b) to which Radius Global
       Solutions LLC sent, or caused to be sent, a written debt collection
       communication, (c) on behalf of Pendrick Capital Partners II LLC (d)
       in connection with the collection of a consumer debt, (e) that was
       printed or mailed by a third-party vendor, (f) where Radius Global
       Solutions LLC provided the vendor with information contained in the
       mailed communication in the one year preceding the date of this
       complaint through the date of class certification.

       64.   Excluded from the class are Defendants, their officers and directors,

members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which either defendant has or had

controlling interests.

       65.   The class satisfies Rule 23(a)(1) because, upon information and belief,

the class is so numerous that joinder of all members is impracticable.

       66.   The exact number of class members is unknown to Plaintiff at this time

and can only be determined through appropriate discovery.

       67.   The class is ascertainable because it is defined by reference to objective

criteria.

       68.   In addition, upon information and belief, the names and addresses of all

members of the proposed class can be identified through business records

maintained by Defendants.

                                          11
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 12 of 17 PageID 12




        69.   The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are

typical of the claims of the class members.

        70.   To be sure, Plaintiff’s claims and those of the members of the class

originate from the same practice utilized by Radius—communicating in connection

with the collection of consumer debts, including the sending of personal, private

information regarding those debts, with a third-party vendor—and Plaintiff thus

possesses the same interests and has suffered the same injuries as each member of

the class.

        71.   Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately

protect the interests of the members of the class and has retained counsel experienced

and competent in class action litigation.

        72.   Plaintiff has no interests that are contrary to or in conflict with the

members of the class that she seeks to represent.

        73.   A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since, upon information and belief, joinder

of all members is impracticable.

        74.   Moreover, as the damages suffered by individual members of the class

may be relatively small, the expense and burden of individual litigation could make

it impracticable for the class members to individually redress the wrongs done to

them.



                                            12
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 13 of 17 PageID 13




      75.      There will be no unusual difficulty in the management of this action as

a class action.

      76.      Issues of law and fact common to the members of the class predominate

over any questions that may affect only individual members, in that Defendants have

acted on grounds generally applicable to the class.

      77.      Among the issues of law and fact common to the class:

            a. Defendants’ violations of the FDCPA as alleged herein;

            b. whether Defendants are debt collectors as defined by the FDCPA;

            c. whether Radius’s communications with third-party mail vendors

               regarding consumers’ alleged debts violate the FDCPA;

            d. whether Pendrick is vicariously liable under the FDCPA for Radius’s

               violations;

            e. the availability of declaratory relief;

            f. the availability of statutory penalties; and

            g. the availability of attorneys’ fees and costs.

      78.      Absent a class action, Defendants’ violations of the law will be allowed

to proceed without a full, fair, judicially supervised remedy.

            Count I: Violation of the Fair Debt Collection Practices Act,
                                15 U.S.C. § 1692c(b)

      79.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 78 above.

                                             13
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 14 of 17 PageID 14




      80.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a

debt collector may not communicate, in connection with the collection of any debt,

with any person other than the consumer, his attorney, a consumer reporting agency

if otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector.”

      81.      By communicating regarding the Debt, including by disclosing, among

other things, the existence of the Debt, the amount owed, Plaintiff’s home address,

and the alleged creditor, with a third party, Radius violated 15 U.S.C. § 1692c(b).

Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir.

2021).

      82.      Further, Pendrick, by virtue of its status as a “debt collector” under the

FDCPA, is liable for the conduct of Radius—the debt collector it retained to collect

the Debt on its behalf. See Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 404 (3d

Cir. 2000) (“there are cases supporting the notion that an entity which itself meets

the definition of ‘debt collector’ may be held vicariously liable for unlawful

collection activities carried out by another on its behalf”), abrogated on other

grounds, Tepper v. Amos Fin., LLC, 898 F.3d 364 (3d Cir. 2018).

      83.      The harm Plaintiff suffered is particularized in that Defendants’

communication to a third party involved her alleged debt and private, personal

information.



                                            14
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 15 of 17 PageID 15




      84.      And the violation of Plaintiff’s right not to have her private information

shared with third parties is a concrete injury sufficient to confer standing.

      85.      To be sure, the harm Plaintiff alleges here—disclosure of private

information of a personal, sensitive nature to a third-party vendor—is precisely the

type of abusive debt collection practice that the FDCPA was designed to prevent.

      86.      Additionally, by communicating with a third party in connection with

the collection of the Debt, Defendants harmed Plaintiff by invading her privacy.

      87.      That is, by communicating with a third party in connection with the

collection of the Debt, Defendants harmed Plaintiff by disclosing private facts about

her and the Debt.

      88.      Moreover, Plaintiff suffered reputational harm by Defendants sharing

her private, debt-related information with a third party, including by Defendants

disclosing in the first instance that Plaintiff is an alleged debtor.

      WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

            A. Determining that this action is a proper class action under Rule 23 of

               the Federal Rules of Civil Procedure;

            B. Adjudging and declaring that Defendants violated 15 U.S.C. §

               1692c(b);

            C. Awarding Plaintiff and members of the class statutory damages

               pursuant to 15 U.S.C. § 1692k;



                                            15
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 16 of 17 PageID 16




          D. Awarding members of the class actual damages incurred, as applicable,

             pursuant to 15 U.S.C. § 1692k;

          E. Enjoining Defendants from future violations of 15 U.S.C. § 1692c(b)

             with respect to Plaintiff and the class;

          F. Awarding Plaintiff and members of the class their reasonable costs and

             attorneys’ fees incurred in this action, including expert fees, pursuant

             to 15 U.S.C. § 1692k and Rule 23 of the Federal Rules of Civil

             Procedure;

          G. Awarding Plaintiff and the members of the class any pre-judgment and

             post-judgment interest as may be allowed under the law; and

          H. Awarding other and further relief as the Court may deem just and

             proper.

                                    Jury Demand

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

by jury of any and all triable issues.

Dated: August 10, 2021                         Respectfully submitted,

                                               /s/ James L. Davidson
                                               James L. Davidson
                                               Florida Bar No. 723371
                                               Lead Counsel
                                               Jesse S. Johnson
                                               Florida Bar No. 69154
                                               Greenwald Davidson Radbil PLLC
                                               7601 N. Federal Highway

                                          16
Case 6:21-cv-01277-WWB-EJK Document 1 Filed 08/10/21 Page 17 of 17 PageID 17




                                          Suite A-230
                                          Boca Raton, FL 33487
                                          Tel: (561) 826-5477
                                          jdavidson@gdrlawfirm.com
                                          jjohnson@gdrlawfirm.com

                                          Counsel for Plaintiff and the proposed
                                          class




                                     17
